DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
The effective filing date of the claims in the present application is deemed to be 11 March 2013, the filing date of parent application 13/792,634, now U.S. Pat. No. 8,945,128. 
It is noted that Fig. 1a of parent CIP application 13/206,058, filed 09 August 2011, now U.S. Patent No. 8,834,467, appears to generally show elements of the presently claimed application; however, the description does not appear to be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The lack of sufficient disclosure resides in the lack of specific terminology corresponding to the presently claimed limitations. If Applicant would like benefit of the earlier filing date of the parent CIP application, appropriate support must be explicitly shown for each claimed limitation for which the earlier effective filing date is sought.

Claim Objections
Claim 13 and 15-17 are objected to because of the following minor informalities:  
Claim 13, line 1, “be” should be removed.  
Claim 15, line 2, after “to”, it appears the article “a” should be inserted.
Claim 17, line 2, it appears that “coupled” should be changed to “couple”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-6, 10, 14-16 and 19-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zgonis et al. (“Zgonis”; 2011/0245830; cited by Applicant).
Regarding claim 2, Zgonis discloses an external fixation frame 1 (Fig. 1) for correcting a bone deformity, comprising:
a first fixation ring (annotated Fig. 1, below) having a medial portion and a lateral portion (id.; each portion corresponding to the indicated medial and lateral side); a U-shaped bottom fixation ring 10 including a medial anterior projection (id.), a lateral anterior projection (id.), and a rounded posterior section connecting the medial anterior projection to the lateral anterior projection (id.);




    PNG
    media_image1.png
    732
    674
    media_image1.png
    Greyscale

a medial strut, e.g., 26, coupling the medial portion of the first fixation ring to the medial anterior projection of the U-shaped bottom fixation ring (id.);
a lateral strut (compare to 26, but on the lateral side; id.) coupling the lateral portion of the first fixation ring to the lateral anterior projection of the U-shaped bottom fixation ring (id.);
a half ring 50 having a first free end (id.), a second free end (id.), and a transition portion (id.) extending between the first free end and the second free end, the half ring coupled to the U-shaped bottom fixation ring 10 so that the half ring 50 is positioned generally between the vertical position of the first fixation ring and the U-shaped bottom fixation ring 10; and
a fixation member 26 coupling the half ring to the first fixation ring (id.).
Regarding claim 3, the first free end of the half ring 50 is coupled to a terminal end of the medial anterior projection of the U-shaped bottom fixation ring 10 (annotated Fig. 1).
Regarding claim 4, the second free end of the half ring 50 is coupled to a terminal end of the lateral anterior projection of the U-shaped bottom fixation ring 10 (id.).
Regarding claim 5, the half ring 50 includes a plurality of through-holes (seen in Fig. 1) extending therethrough, and the first fixation ring includes a plurality of through-holes (id.) extending therethrough.
Regarding claim 6, a first end of the fixation member 26 is coupled to the half ring 50 via one of the plurality of through-holes (seen in Fig. 1) extending through the half ring, and a second end of the fixation member is coupled to the first fixation ring via one of the plurality of through-holes extending through the first fixation ring (annotated Fig. 1).
Regarding claim 10, the medial strut and the lateral strut each include a threaded rod (annotated Fig. 1).
Regarding claim 14, the half ring has a shape of a half-circle (Fig. 1).
Regarding claim 15, a posterior strut couples a posterior portion of the first fixation ring to an end portion of the rounded posterior section of the U-shaped bottom fixation ring 10 (annotated Fig. 1).
Regarding claim 16, the posterior strut includes a threaded rod (id.).
Regarding claim 19, the U-shaped bottom fixation ring 10 includes a first plurality of through-holes extending therethrough, the first plurality of through-holes arranged in a first row (e.g., the holes aligned along the outer side; Fig. 1).
Regarding claim 20, the U-shaped bottom fixation ring 10 includes a second plurality of through-holes extending therethrough, the second plurality of through-holes arranged in a second row spaced apart from the first row (e.g., the holes aligned along the inner side; Fig. 1).
Regarding claim 21, the fixation member 26 couples the transition portion of the half ring 50 to an anterior portion of the first fixation ring (annotated Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 7-9 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zgonis et al. (“Zgonis”; 2011/0245830; cited by Applicant) in view of Volkov et al. (“Volkov”; 3,941,123; cited by Applicant).
Regarding claims 7-9, Zgonis discloses the claimed invention except for the fixation member comprising a telescopic strut and the telescopic strut comprising a constrained hinge joint at a first end and a universal joint at the second end. 
Regarding claim 18, Zgonis discloses the claimed invention except for the half ring being hingedly coupled to the U-shaped bottom fixation ring. 
Volkov discloses an external fixation frame (Fig. 1), including a fixation member, e.g., 21, 22 (portion between rings 2 and 3), comprising a telescopic strut (the threaded portion telescopes from the nuts, e.g., 25), a constrained hinge joint (e.g., the fixation member is constrained to rotate only about its axis) at the first end (Fig. 1), and includes a universal joint 20 at a second end (Fig. 1). In addition, a half ring 3 is hingedly coupled to a U-shaped bottom fixation ring 5. This configuration allows angular adjustment of a portion of the frame to maintain proper alignment during healing (see, e.g., col. 1, lines 47-49). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the fixation member of Zgonis to comprise a telescopic strut having a constrained hinge joint at a first end and a universal joint at a second end, and to hingedly couple the half ring to the U-shaped bottom fixation ring, in view of Volkov, to allow angular adjustment of a portion of the frame and maintain proper alignment during healing. 
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zgonis et al. (“Zgonis”; 2011/0245830; cited by Applicant) in view of Zippel et al. (“Zippel”; 5,540,686; cited by Applicant).
Zgonis discloses the claimed invention except for the medial and lateral struts being telescopic struts that include a cylindrical body portion coupled to the U-shaped bottom fixation ring, each of the cylindrical body portions receiving the corresponding threaded rod coaxially therein. 
Zippel discloses a fixation frame 10 (Fig. 1) for lengthening bones comprising telescopic struts 16 (Figs. 1 and 8) that include a cylindrical body portion 54 coupled to a U-shaped bottom fixation ring 12 (Fig. 1), each of the cylindrical body portions 54 receiving a corresponding threaded rod 70 coaxially therein (Fig. 8). This arrangement facilitates adjusting the strut length and the corresponding position of the frame rings (see, e.g., col. 7, lines 30-57).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the struts of Zgonis to comprise telescopic struts having a cylindrical body portion receiving a threaded rod, in view of Zippel, to facilitate adjusting strut length and the corresponding position of the frame rings. 
Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zgonis et al. (“Zgonis”; 2011/0245830; cited by Applicant) in view of Huebner et al. (“Huebner”; 2009/0275944).
Zgonis discloses the claimed invention except for a rocker member coupled to the U-shaped bottom fixation ring and positioned distal thereto.
Huebner teaches a rocker member 10 (e.g., Fig. 1) that can be easily coupled distally to a bottom of an existing fixation frame to provide a patient with improved comfort and a more normalized gait where mobility is desired (see, e.g., paras. 0024 and 0025 and abstract).
It would have been obvious to a person having ordinary skill at the time of the invention to have provided the fixation frame of Zgonis with a rocker member coupled distally to a bottom of the frame, in view of Huebner, to provide the patient with improved comfort and a more normalized gait where patient mobility is desired.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zgonis et al. (“Zgonis”; 2011/0245830; cited by Applicant).
Zgonis discloses the claimed invention except for exactly three struts being directly coupled to the first fixation ring and the U-shaped bottom fixation ring, the three struts being the medial strut, the lateral strut, and the posterior strut. However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to configure the fixation frame of Zgonis with a desired number of struts, including exactly three and those being a medial, lateral and posterior strut, e.g., to provide sufficient structural support while eliminating extra parts material and cost. It is further noted that the device includes various mounting holes in the rings (Fig. 1) that would facilitate adjusting the number and position of struts, as desired.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,376,285; over claims 1-20 of U.S. Patent No. 10,080,585; over claims 1-19 of U.S. Patent No. 9,839,445; over claims 1-20 of U.S. Patent No. 9,730,730; over claims 1-21 of U.S. Patent No. 8,945,128; and over claims 1-20 of U.S. Patent No. 10,285,734.          
Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to minor changes in the arrangement and phraseology of the claim limitations. The claims of the present application and the issued patents are directed to the substantially same invention of an external fixator system comprising a fixation ring, a U-shaped ring, struts and a half ring. Other claimed features in common include holes in the fixation rings, telescopic threaded struts, a fixation member coupling the half ring to the fixation ring, universal joints and a rocker. Where minor differences exist, at least the independent claims of the issued patents include more elements and are more specific (e.g.: the hinge members of the half ring in ‘285; the rocker member in ‘585; the hinge members in ‘445; the hinge members of the half ring in ‘730; the hinge members of the half ring in ‘128; the rocker member in ‘734).
Thus, the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773


/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773